Citation Nr: 1429120	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues remaining on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Board, in pertinent part, reopened and remanded the service connection claim in February 2011 and again remanded the service connection issue in May 2012.

The issue of entitlement to a TDIU was also remanded in May 2012.  The remand instructions included a request that an examination be conducted to evaluate the impact of all of the Veteran's service-connected disabilities on his employability and that the TDIU issue be adjudicated on appeal.  A subsequent April 2013 rating decision found a schedular 100 percent rating was permanent and total, but there is no indication the TDIU issue remaining on appeal has been adjudicated.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A low back disability was not manifest during active service, arthritis was not manifest within one year of active service, and a low back disability is not shown to have developed as a result of service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his service connection claim by correspondence dated in August 2006 and June 2012.  The timing defect of the June 2012 notice was cured by the AOJ's issuance of an April 2013 supplemental statement of the case.

The notice requirements pertinent to the issue addressed in this decision have been met, and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested on remand in February 2011 and May 2012 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the service connection claim would not cause any prejudice to the appellant.

Analysis

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on a claim for service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between the disability and service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he has a present low back disability as a result of injuries sustained in a helicopter accident during service in the Republic of Vietnam.  In testimony provided in support of his appeal he reported that he had not been treated for a back problem in service, but that since the accident he had experienced difficulty sitting for long periods of time.

Service records show that the Veteran was the pilot in a major helicopter accident in Vietnam in March 1969.  Service treatment records dated in March 1969 noted that he was seen after an aircraft accident and that no injuries were found.  Records dated in June 1970 show that he had stomach pain with diarrhea and intermittent low back pain.  A January 1971 report noted that he complained of frequency and low back pain and that he had a history of urinary tract infection.  He denied any history of recurrent back pain in a February 1971 report of medical history, and the examiner noted that he reported he had never had any serious medical problems.  A February 1981 examination revealed a normal clinical evaluation of the spine.  The Veteran denied any history of recurrent back pain in a February 1981 report of medical history.

Private treatment records dated in May 1995 noted that the Veteran complained of pain radiating to the back.  A June 2003 report noted a history of chronic back pain.  VA treatment records also reported a history of low back pain.  No opinions as to etiology were provided.  

VA examination in April 2011 revealed a normal lumbar spine with osteoporotic bones and degenerative syndesmophytes forming along the lumbar spine upon X-ray studies.  The examiner, however, found the Veteran's low back disability was not caused by, or a result of, active duty.  It was further noted that examination revealed some limitation of motion, but that diagnostic testing was normal, that a review of the claims file revealed no indication of a back injury, and that a January 1971 reference to back pain was secondary to a previous urinary tract infection.  In a June 2012 addendum report the examiner found that the claimed condition was less likely incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the claims file was reviewed and that there was no documentation of the Veteran having been seen for low back pain during military service.  It was noted that he was treated for a urinary tract infection and complained of back pain which was a normal symptom of urinary tract infections.  It was noted, in essence, that a subsequent service department examination had revealed no back problems.

Based upon the evidence of record, the Board finds that a low back disability was not manifest during active service and is not shown to have developed as a result of service.  There is no evidence of arthritis manifest within one year of active service.  The Veteran is a combat veteran for VA compensation purposes, and the evidence of record demonstrates that he was involved in a helicopter accident during service in Vietnam in March 1969.  His reports of back problems continuing after the accident in March 1969, however, are found to be not credible due to inconsistency with his reports of medical history in February 1971 and February 1981.  The April 2011 and June 2012 VA medical opinions are found to be persuasive in this case.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that he has a present low back disability as a result of injuries sustained during active service.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  The persuasive evidence in this case demonstrates that the Veteran's low back disability was not incurred as a result of service.  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

As noted in the INTRODUCTION section above, the issue of entitlement to a TDIU was remanded by the Board in May 2012 and has not been adequately adjudicated.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the impact of all of his service-connected disabilities on his employability and, to the extent possible, the date of onset of any demonstrated inability to secure or follow a substantially gainful occupation due to service-connected disabilities since the date of his claim for an increased rating on July 24, 2006.  The examiner is hereby informed that the Veteran's service-connected disabilities include: coronary artery disease associated with diabetes mellitus, type 2, with peripheral vascular disease of the left lower extremity (60%); diabetes mellitus, type 2, with peripheral vascular disease of the left lower extremity (40%); posttraumatic stress disorder (30%); bilateral hearing loss (20%); urinary frequency associated with the diabetes mellitus (20%); peripheral vascular disease of the right lower extremity (20%); peripheral neuropathy of the left lower extremity (20%);peripheral neuropathy of the right lower extremity (20%); tinnitus (10%); and erectile dysfunction (0%).

The claims folder, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  All opinions expressed must be supported by complete rationale.

2.  Thereafter, adjudicate the claim remaining on appeal-entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


